Exhibit 10.6

 

Greenrose Acquisition Corp.

1000 Woodbury Road

Suite #212

Woodbury, New York 11797

 

February 11, 2020

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Greenrose Acquisition Corp. (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination and (ii)
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Greenrose Associates LLC shall make available to the Company certain
office space and administrative and support services as may be required by the
Company from time to time, at 1000 Woodbury Road, Woodbury, New York 11797. In
exchange therefore, the Company shall pay Greenrose Associates LLC $10,000 per
month on the Effective Date and continuing monthly thereafter until the
Termination Date.

 

Greenrose Associates LLC hereby agrees that it does not have any right, title,
interest or claim of any kind in or to any monies that may be set aside in a
trust account (the “Trust Account”) that may be established upon the
consummation of the IPO and will not seek recourse against the Trust Account for
any reason whatsoever.

 

This agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign this agreement or any rights, interests or contracted
obligations hereunder without the prior written approval of the other party. Any
purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee.

 

This agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

  Very truly yours,       Greenrose Acquisition Corp.         By: /s/ William F.
Harley III   Name:  William F. Harley III   Title: Chief Executive Officer

 

ACCEPTED AND AGREED       Greenrose Associates LLC         By: /s/ William F.
Harley III   Name:  William F. Harley III   Title: Manager  

 

 

 

 

